 1
 2
 3
 4
 5
 6                             UNITED STATES DISTRICT COURT
 7                           SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   LANCE R. MARTIN,                                      Case No.: 20-cv-58-CAB-BGS
10                                        Plaintiff,
                                                           ORDER GRANTING APPLICATION
11   v.                                                    FOR LEAVE TO PROCEED IN
                                                           FORMA PAUPERIS AND SUA
12   NSA DIRECTOR P. NEKESON et al.,
                                                           SPONTE DISMISSING COMPLAINT
13                                    Defendants.
14
15
16
17         On January 8, 2020, Plaintiff, a former prisoner but since released, filed a complaint
18   purporting to allege violations of his constitutional rights. [Doc. No. 1.] The Court reviews
19   Plaintiff’s complaint under 28 U.S.C. § 1915(e), as required when a plaintiff files a motion
20   to proceed in forma pauperis (“IFP”). Under this mandatory screening, the Court finds
21   that Plaintiff’s complaint does not sufficiently state a claim for relief and is frivolous.
22   Accordingly, the Court grants Plaintiff’s IFP motion, [Doc. No. 2], and dismisses
23   Plaintiff’s complaint without leave to amend.
24         I.     MOTION TO PROCEED IN FORMA PAUPERIS
25         Plaintiff moves to proceed IFP under 28 U.S.C. § 1915. All parties instituting any
26   civil action, suit, or proceeding in a district court of the United States, except an application
27   for writ of habeas corpus, must pay a filing fee of $400. See 28 U.S.C. § 1914(a). An
28   action may proceed despite a plaintiff’s failure to prepay the entire fee only if the plaintiff

                                                       1
                                                                                      20-cv-58-CAB-BGS
 1   is granted leave to proceed IFP under 28 U.S.C. § 1915(a). See Rodriguez v. Cook, 169
 2   F.3d 1176, 1177 (9th Cir. 1999). All actions sought to be filed IFP under § 1915 must be
 3   accompanied by an affidavit, signed by the applicant under penalty of perjury, that includes
 4   a statement of all assets which shows inability to pay initial fees or give security. Civ LR
 5   3.2.a.
 6            Here, Plaintiff’s application demonstrates that Plaintiff lacks the financial resources
 7   to pay the filing fees and still afford the necessities of life. See Escobedo v. Applebees, 787
 8   F.3d 1226, 1234 (9th Cir. 2015); see also 28 U.S.C. § 1915(a). Accordingly, the Court
 9   GRANTS Plaintiff’s IFP motion.
10            Notwithstanding the foregoing, a complaint filed by any person seeking to proceed
11   IFP pursuant to 28 U.S.C. § 1915(a) is subject to mandatory and sua sponte review and
12   dismissal should the Court determine, inter alia, it is frivolous, malicious, or fails to state
13   a claim upon which relief may be granted. 28 U.S.C. § 1915(e)(2)(B); Calhoun v. Stahl,
14   254 F.3d 845, 845 (9th Cir. 2001) (“[T]he provisions of 28 U.S.C. § 1915(e)(2)(B) are not
15   limited to prisoners.”). Congress enacted this safeguard because “a litigant whose filing
16   fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
17   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton v.
18   Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324
19   (1989)); Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en banc) (“[S]ection 1915(e)
20   not only permits, but requires a district court to dismiss an in forma pauperis complaint that
21   fails to state a claim.”).
22            “The standard for determining whether a plaintiff has failed to state a claim upon
23   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
24   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
25   1108, 1112 (9th Cir. 2012). To survive a motion to dismiss, the complaint must contain “a
26   short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.
27   R. Civ. P. 8(a)(2). “[A] complaint must contain sufficient factual matter, accepted as true,
28   to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662,

                                                     2
                                                                                     20-cv-58-CAB-BGS
 1   678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (2007)). Detailed
 2   factual allegations are not required, but “[t]hreadbare recitals of the elements of a cause of
 3   action, supported by mere conclusory statements, do not suffice.” Id. Accordingly, the
 4   Court “may dismiss as frivolous complaints reciting bare legal conclusions with no
 5   suggestion of supporting facts . . . .” Franklin v. Murphy, 745 F.2d 1221, 1228 (9th Cir.
 6   1984) (internal quotation omitted).
 7         II.    BACKGROUND
 8         According to the Complaint, Plaintiff Lance R. Martin has been incarcerated in
 9   various prisons and was most recently released on parole from Richard J. Donovan (“RJD”)
10   in San Diego, California. [Doc. No. 1 at 6.] Plaintiff names as defendants in this case
11   Nancy Pelosi, the Speaker of the House; the National Security Agency, (“NSA”); Paul
12   Nakasone, the Director of the NSA; William Barr, the United States Attorney General;
13   Kamala Harris, the former Attorney General of California; Salvador Hernandez, the
14   Assistant Director of the FBI; Judge Stephanie Sontag of the San Diego County Superior
15   Court; Judge Roger Benitez of this Court; Ralph Diaz, a Correctional Secretary of the
16   California Department of Corrections and Rehabilitation; and Dean, a District Attorney in
17   El Cajon. [Id. at 5– 6.]
18         Plaintiff alleges that defendants are illegally using surveillance equipment by way
19   of a warrantless wiretap of his cellular phone, illegally collecting his emails, messages, and
20   phoneline numbers for four years, constituting an unreasonable search and seizure of his
21   person. [Id. at 6.] At some point prior to his release from RJD, Plaintiff was called into
22   the Institutional Gang Investigators Office where a sergeant asked him if he was a member
23   of the terrorist organization ISIS. [Id.] Plaintiff denied the allegation stating that he has
24   no ties to any middle eastern people whatsoever and poses no threat to the United States of
25   America. [Id.] Due to this interaction, it appears Plaintiff is alleging that all of the named
26   defendants in this case have engaged in some form of surveillance and harassment of
27   Plaintiff. [Id. at 6–7.] Plaintiff alleges, inter alia, that his phone and laptop are interfered
28   with daily and people who Plaintiff calls are being told what to say or how to act towards

                                                    3
                                                                                     20-cv-58-CAB-BGS
 1   Plaintiff because he was wrongly placed in the NSA program under false fears of being a
 2   home-grown terrorist. [Id.] Plaintiff further alleges that after he was discharged from
 3   parole, defendants have continued to electronically monitor him through other agencies.
 4   [Id. at 11.] Plaintiff attaches as evidence photographs of police cars, transit police, and
 5   amazon prime vans showing up to different locations where Plaintiff is driving or riding
 6   the San Diego trolley. [Id.; 17 – 19.]
 7         III.   DISCUSSION
 8         The Complaint purports to assert a claim for an unreasonable search and seizure in
 9   violation of Plaintiff’s fourth and fourteenth amendment rights. [Id. at 4.] A preliminary
10   review of Plaintiff’s Complaint shows his suit is subject to sua sponte dismissal pursuant
11   to 28 U.S.C. §1915(e)(2)(B) because it is plainly frivolous and fails to state a claim.
12         A pleading is “factual[ly] frivolous[]” under § 1915 if “the facts alleged rise to the
13   level of the irrational or the wholly incredible, whether or not there are judicially noticeable
14   facts available to contradict them.” Denton, 504 U.S. at 25–26. Plaintiff’s complaint
15   contains irrational and implausible allegations that all of the above-named defendants from
16   wholly different agencies and positions have engaged in some form of illegal surveillance
17   of Plaintiff. Plaintiff bases these allegations largely on his apparent technological issues
18   with his cell phone and laptop, and his unsubstantiated belief that he is being electronically
19   monitored because he continues to see police officers when he is driving, transit officers
20   when he is on public transit, and amazon delivery vans wherever he goes.
21         “[A] complaint, containing as it does both factual allegations and legal conclusions,
22   is frivolous where it lacks an arguable basis either in law or in fact . . . [The] term
23   ‘frivolous,’ when applied to a complaint, embraces not only the inarguable legal
24   conclusion, but also the fanciful factual allegation.” Neitzke, 490 U.S. at 325. When
25   determining whether a complaint is frivolous, the court need not accept the allegations as
26   true, but must “pierce the veil of the complaint’s factual allegations,” Id. at 327, to
27   determine whether they are “‘fanciful,’ ‘fantastic,’ [or] ‘delusional,’” Denton, 504 U.S. at
28   33 (quoting Neitzke, 490 U.S. at 328). The Court finds Plaintiff’s complaint both fails to

                                                    4
                                                                                     20-cv-58-CAB-BGS
 1   state a claim as it consists primarily of Plaintiff’s unsubstantiated beliefs with no
 2   intelligible factual support and is plainly frivolous because Plaintiff’s allegations “rise to
 3   the level of the irrational or the wholly incredible.” Denton, 504 U.S. at 33. Therefore,
 4   Plaintiff’s Complaint requires sua sponte dismissal as frivolous pursuant to 28 U.S.C.
 5   §1915(e)(2)(B)(i) and without leave to amend. See Lopez, 203 F.3d at 1127 (noting that if
 6   a claim is classified as frivolous, “there is by definition no merit to the underlying action
 7   and so no reason to grant leave to amend.”).
 8         IV.    CONCLUSION
 9         Plaintiff’s allegations are unintelligible, mostly conclusory, and fail to state a claim
10   that is plausible. For the foregoing reasons, it is hereby ordered that Plaintiff’s Motion to
11   Proceed IFP is GRANTED and the Complaint is DISMISSED without leave to amend
12   as frivolous and for failure to state a claim pursuant to 28 U.S.C. §1915(e)(2)(B).
13         It is SO ORDERED.
14   Dated: January 13, 2020
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    5
                                                                                   20-cv-58-CAB-BGS
